Order filed September 11, 2013




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00162-CV
                                   ____________

                       STEVEN FRANKOFF, Appellant

                                        V.

                        SUSAN C. NORMAN, Appellee


                    On Appeal from the 157th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2008-34994

                                     ORDER

      No reporter’s record has been filed in this case. The official court reporter
for the Court informed this court that appellant had not made arrangements for
payment for the reporter’s record. On June 5, 2013, the clerk of this court notified
appellant that we would consider and decide those issues that do not require a
reporter=s record unless appellant, within 15 days of notice, provided this court
with proof of payment for the record. See Tex. R. App. P. 37.3(c). Appellant filed
no reply.
      Accordingly, we order appellant to file a brief in this appeal on or before
October 11, 2013. If appellant fails to comply with this order, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                 PER CURIAM